IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-77,796-02


EX PARTE FRANCISCO MADRIGAL, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 95-1-5274 IN THE 24TH DISTRICT COURT

FROM JACKSON COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of
marijuana, and was sentenced to two years' imprisonment.  He did not appeal his conviction.
	Applicant contends that his trial counsel rendered ineffective assistance because counsel
failed to advise him of the immigration consequences of his plea, rendering the plea involuntary. 
Applicant alleges that counsel was aware that he was not a U.S. citizen, but failed to investigate or
advise him of the immigration consequences of a plea to this charge, which, according to Applicant,
were clear under federal law at the time of the plea.  
	Applicant has alleged facts that, if true, might entitle him to relief.  Strickland v. Washington,
466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999).  In these
circumstances, additional facts are needed.  As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294
(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact.  The trial court
shall order trial counsel to respond to Applicant's claim of ineffective assistance of counsel. 
Specifically, trial counsel shall state what advice he gave Applicant regarding the immigration
consequences of a plea to this charge.  The trial court may use any means set out in Tex. Code Crim.
Proc. art. 11.07, § 3(d).
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. 
If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an
attorney to represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall first supplement the record with copies of the plea papers in this case,
including any written admonishments, waivers and stipulations.  The trial court shall then make
findings of fact and conclusions of law as to whether the performance of Applicant's trial counsel
was deficient and, if so, whether counsel's deficient performance prejudiced Applicant.  The trial
court shall also make any other findings of fact and conclusions of law that it deems relevant and
appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 120 days of the date of this order.  Any extensions of time shall
be obtained from this Court. 

Filed: January 16, 2013
Do not publish